DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/21 has been entered.

Status of Claims
Claims 1-2, 5-8, and 11-12 are amended. Claims 1-12 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered, however, Applicant's amendments have not fully addressed the issues raised in the previous action. These rejections are accordingly maintained. Namely, the claims contain inconsistencies of antecedent basis (e.g. compare "bales" with "a/the plurality of bales"), and moreover, maintain language repeatedly suggesting (though not clearly articulating) intended use limitations.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 103 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claims 1 and 7, Applicant asserts that the cited prior art does not teach, "receiving location and orientation information, the location and orientation information including a location and an orientation of each of a plurality of bales dispersed across a ground surface," because "Chaney only discloses determining where to release a bale onto a field and how to navigate to the release location." (Remarks at pg. 7). Examiner, however, respectfully disagrees.
Namely, Chaney is also expressly directed to collecting and transporting bales from the field to a storage location (see e.g. at least p. 26, 37, 48-50, Fig. 2, and related text calculating/mapping/transmitting/receiving the positions of bales via positioning sensors (e.g. GPS, dead reckoning, etc.) and topographical maps for collecting bales from the field and transporting to a storage location), the location and orientation information including a location and an orientation of each of a plurality of bales dispersed across a ground surface (id.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A system comprising:
a mobile machine configured to collect, transport and stack bales of agricultural material; and
one or more computing devices configured to –
receive location and orientation information, the location and orientation information including a location and an orientation of each of a plurality of bales dispersed across a ground surface, 
using the location and orientation information, determine a preferred bale stacking location and a preferred path for collecting the plurality of bales dispersed across the ground surface, the preferred path for collecting the plurality of bales including placing the plurality of bales in the preferred bale stacking location, determining the preferred bale stacking location and the preferred path including determining at least one of a shortest path and a fastest path for collecting and stacking the plurality of bales, and 
present information about the preferred path to an operator of the mobile machine."
This language is vague and indefinite for at least the following reasons:
Antecedent Basis: The term "the plurality of bales" is vague and indefinite as this term lacks proper antecedent basis. Namely, it is unclear what the term "the plurality of bales" is intended to refer to the "bales" in line 2, the "each of a plurality of bales dispersed across a ground surface" in lines 6-7, or whether these terms (i.e. "bales", "each of a plurality of bales dispersed across a ground surface", "the plurality of bales") are all intended to refer to the same claim element, or alternatively, whether these are intended to refer to distinct claim elements, e.g. the mobile machine does not transport and stack "each of the plurality of bales" identified by the computing device).
Intended Use Language: The claims repeatedly use ambiguous language when expressing limitations such that it is unclear whether such language is deliberately articulated as mere expressions of intended use, or whether the scope of the claims require specific performance of various activities and/or relationships. In particular, the scope of following limitations are unclear:
"[a/the] preferred path for collecting the plurality of bales [dispersed across the ground surface]"; "the preferred path for collecting the bales" (see e.g. cl. 2)
"a shortest path and a fastest path for collecting the plurality of bales"
The scope of the term "automatically" is vague and indefinite as it is unclear how (and whether) the term "automatically" is intended to limit the claims. Namely, it is unclear what distinguishes a system that "automatically deterrnine[s information]" from a system that "determines information" (see cl. 7).

"A system comprising:
a mobile machine configured to collect, transport and stack bales of agricultural material; and
one or more computing devices configured to – 
receive location and orientation information, the location and orientation information including a location and an orientation of each of a plurality of bales dispersed across a ground surface, 
using the location and orientation information, determine a preferred bale stacking location and a preferred path [intended for collecting a plurality of bales dispersed across the ground surface], the preferred path [intended for collecting a plurality of bales] including placing a plurality of bales in the preferred bale stacking location, determining the preferred bale stacking location and the preferred path including determining at least one of a shortest path and a fastest path [intended for collecting and stacking a plurality of bales], and 
present information about the preferred path to an operator of the mobile machine."
Claims 2-6 are further rejected as depending on claim 1.

Claim 2 recites: "The system as set forth in claim 1, the one or more computing devices further configured to determine the preferred path for collecting the plurality of bales such that the preferred path intersects each one of the plurality of bales in line with a particular bale orientation, the particular bale orientation being an orientation at which the mobile machine must engage the bale to collect it."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system as set forth in claim 1, the one or more computing devices further configured to determine the preferred path [intended for collecting the plurality of bales such that the preferred path intersects each one of the plurality of bales in line with a particular bale orientation], the particular bale orientation being an orientation at which the mobile machine must engage a bale [for the intended purpose to collect it]."

Claim 5 recites: "The system as set forth in claim 1, the one or more computing devices further configured to – 
receive geographic feature information, and 
determine the preferred bale stacking location and a preferred path for collecting the plurality of bales using the location information, the orientation information, and the geographic feature information."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 

"The system as set forth in claim 1, the one or more computing devices further configured to – 
receive geographic feature information, and 
determine the preferred bale stacking location and a preferred path [intended for collecting a plurality of bales using the location information, the orientation information, and the geographic feature information]."
Claim 6 is further rejected as depending on claim 5.

Claim 6 recites: "The system as set forth in claim 5, the one or more computing devices configured to determine the preferred bale stacking location and the preferred path for collecting the plurality of bales such that the preferred path does not violate travel limitations associated with the geographic feature information."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system as set forth in claim 5, the one or more computing devices configured to determine the preferred bale stacking location and the preferred path [intended for collecting the plurality of bales such that the preferred path does not violate travel limitations associated with the geographic feature information]."

Claims 7-12 recite substantially similar subject matter using the same language as used in claims 1-6. Accordingly, these claims are also rejected (and interpreted for the purposes of this examination) similarly and for the same reasons described in the rejections of claims 1-6, respectively, above.
Claims 8-12 are further rejected as depending on claim 7.
Claims 10 and 12 are further rejected as depending on claims 9 and 11, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaney (US 2017/0118918 A1) in view of Anderson (US 2005/0197175 A1).

Regarding claim 1, Chaney discloses a system comprising:
a mobile machine configured to collect, transport and stack bales of agricultural material (e.g. at least machine 108, 110, 320, 340, bale accumulator 250, 326, see e.g. at least Abstract, p. 24, 52-53, Fig. 1, 5, and related text); and
one or more computing devices configured to (e.g. at least processors 220, 252, 17, 820, control system 268, Fig. 3, 9, 13, and related text) receive location and orientation information (see e.g. at least p. 26, 37, 48-50, Fig. 2, and related text calculating/mapping/transmitting/receiving the positions of bales via positioning sensors (e.g. GPS, dead reckoning, etc.) and topographical maps for collecting and transporting bales from the field and to a storage location), the location and orientation information including a location and an orientation of each of a plurality of bales dispersed across a ground surface (id.), using the location and orientation information, determine a bale stacking location (e.g. at least deposit/pickup/release location, storage location, see e.g. at least p. 5-6, 37, Fig. 2, and related text) and a path [intended for collecting a plurality of bales dispersed across the ground surface], the path [intended for collecting a plurality of bales] including placing bales in a stacking location (id., see also e.g. at least p. 59, 77, 91, 136, Fig. 3, 6, 7, and related text, navigated the machine 110 to the calculated bale release position), determining a stacking location and a path [intended for collecting a plurality of bales] (id.), and present information about the path to an operator of a machine (id., displaying the maps at a local display).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Chaney by determining the preferred bale stacking location and the preferred path including determining at least one of a shortest path and a fastest path [intended for collecting a plurality of bales] as taught by Anderson in order to enable efficient equipment use and avoidance of hazards or impassible areas so as to provide an enhanced method and system for locating harvested material within a work area (Anderson: p. 3).

Regarding claims 2 and 8, Modified Chaney teaches determining (via the one or more computing devices) a preferred path [intended for collecting the plurality of bales such that the preferred path intersects each one of the plurality of bales in line with a particular bale orientation], the particular bale orientation being an orientation at which the mobile machine must engage a bale [for the intended purpose to collect it] (Chaney: see e.g. at least p. 59, 77, 91, 136, Fig. 3, 6, 7, and related text).

Regarding claims 3 and 9, Modified Chaney teaches receiving (via the one or more computing devices) ground surface information, and determine the preferred bale stacking location using the ground surface information (Chaney: see e.g. at least p. 5-6, 37, Fig. 2, and related text).

Regarding claims 4 and 10, Modified Chaney teaches determining (via the one or more computing devices) the preferred path using the ground surface information (Chaney: see e.g. at least p. 59, 77, 91, 136, Fig. 3, 6, 7, and related text).

Regarding claims 5 and 11, Modified Chaney teaches receiving (via the one or more computing devices) geographic feature information (Chaney: see e.g. at least p. 35, 49-50, 59, 77, Fig. 2, 3, 6, and related text, e.g. at least topographical and terrain slope map data), and determine the preferred bale stacking location (Chaney: see e.g. at least p. 5-6, 37, Fig. 2, and related text) and a preferred path [intended for collecting a plurality of bales using the location information, the orientation information, and the geographic feature information] (Chaney: see e.g. at least p. 59, 77, 91, 136, Fig. 3, 6, 7, and related text).


Regarding claims 6 and 12, Modified Chaney teaches that the one or more computing devices configured to determine the preferred bale stacking location and the preferred path [intended for collecting a plurality of bales such that the preferred path does not violate travel limitations associated with the geographic feature information] (Chaney: see e.g. at least p. 5-6, 37, 59, 77, 91, 136, Fig. 2, 3, 6, 7, and related text).

Regarding claim 7, Chaney discloses a method (Chaney: see e.g. at least Abstract, Fig. 1-2, 7A, 7B, and related text) comprising:

using the location and orientation information [intended to determine a preferred bale stacking location and a preferred path [intended for collecting a plurality of bales]] (e.g. at least deposit/pickup/release location, storage location, see e.g. at least p. 5-6, 26, 37, 48-50, Fig. 2, and related text), the preferred path [intended for collecting a plurality of bales] including placing a plurality of bales in the preferred bale stacking location, determining the preferred bale stacking location and the preferred path including determining a path [intended for collecting and stacking a plurality of bales] (id.), and
presenting information about the preferred path to an operator of the mobile machine (id., displaying the maps at a local display).
Additionally, Anderson teaches limitations not expressly disclosed by Chaney including namely: determining a preferred path including determining at least one of a shortest path and a fastest path  (see e.g. at least p. 75-76, cl. 3, Fig. 9, and related text).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.